Order entered October 20, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00539-CV

          IN THE INTEREST OF A.T., N.T., AND B.T., CHILDREN, Appellant

                     On Appeal from the 470th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 470-51820-2014

                                         ORDER
       Before the Court is appellee’s October 17, 2016 second motion for extension of time to

file appellee’s brief. We GRANT appellee’s motion and ORDER appellee’s brief be submitted

within THIRTY days from the date of this order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE